 



Exhibit 10.11
(AIR LOGO) [v11837v1183700.gif]
STANDARD OFFER, AGREEMENT AND ESCROW
INSTRUCTIONS FOR PURCHASE OF REAL ESTATE
(Non-Residential)
AIR Commercial Real Estate Association
7/27/04
(Date for Reference Purposes)
1. Buyer.
     1.1 Skechers USA, Inc. or Assignee, (“Buyer”) hereby offers to purchase the
real property, hereinafter described, from the owner thereof (“Seller”)
(collectively, the “Parties” or individually, a “Party”), through an escrow
(“Escrow”) to close on or before September 3, 2004 (“Expected Closing Date”) to
be held by Commonwealth Land America (“Escrow Holder”) whose address is 750 B
Street #2350 San Diego, CA 92101 Attn Patt Lee Escrow Officer, Phone No. 619 233
3000, Facsimile No. 619 233 8043 upon the terms and conditions set forth in this
agreement (“Agreement”). Buyer shall have the right to assign Buyer’s rights
hereunder, but any such assignment shall not relieve Buyer of Buyer’s
obligations herein unless Seller expressly releases Buyer.
     1.2 The term “Date of Agreement” as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.
2. Property.
     2.1 The real property (“Property”) that is the subject of this offer
consists of (insert a brief physical description) (The Skechers Building), A 3
Story Building being approximately 28,000 s.f. is located in the City of
Manhattan Beach, County of Los Angeles, State of California, is commonly known
by the street address of 228 Manhattan Beach Blvd., Manhattan Beach, CA 90266
and is legally described as: Lots 13, 14, 15, and 16 in block 67 of Manhattan
Beach Division #2 as per map recorded in book 1 pages 95 and 96 of Maps, office
of the county recorder: (APN: 4179-020-011).
     2.2 If the legal description of the Property is not complete or is
inaccurate, this Agreement shall not be invalid and the legal description shall
be completed or corrected to meet the requirements of __________ (“Title
Company”), which shall issue the title policy hereinafter described.
     2.3 The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space heaters;
heating, ventilating, air conditioning equipment (“HVAC”); air lines; fire
sprinkler systems; security and fire detection systems carpets; window
coverings; wall coverings; and N/A (collectively, the “Improvements”).
     2.4 The fire sprinkler monitor: þ is owned by Seller and included in the
Purchase Price, or o is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company.
     2.5 Except as provided in Paragraph 2.3, the Purchase Price does not
include Seller’s personal property, furniture and furnishings, and N/A all of
which shall be removed by Seller prior to Closing.
3. Purchase Price.
     3.1 The purchase price (“Purchase Price”) to be paid by Buyer to Seller for
the Property shall be $11,000,000.00, payable as follows:

             
 
 
(a) Cash down payment, including the Deposit as defined in paragraph 4.3 (or if
an all cash transaction, the Purchase Price);
  $ 11,000,000.00  
 
           
 
           
 
 
Total purchase Price:
  $ 11,000,000.00  
 
           

     3.2 If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to, points, processing fees, and
appraisal fees as a condition to the transfer of the Property, Buyer agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials
 
       
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E       Page 1 of 8    

 



--------------------------------------------------------------------------------



 



4. Deposits.
     4.1 o Buyer has delivered to Broker a check in the sum of $___, payable to
Escrow Holder, to be held by Broker until both Parties have executed this
Agreement and the executed Agreement has been delivered to Escrow Holder, or þ
Buyer shall deliver to Escrow Holder a check in the sum of $100,000.00 when both
Parties have executed this Agreement and the executed Agreement has been
delivered to Escrow Holder. When cashed, the check shall be deposited into the
Escrow’s trust account to be applied toward the Purchase Price of the Property
at the Closing. Should Buyer and Seller not enter into an agreement for purchase
and sale, Buyer’s check or funds shall, upon request by Buyer, be promptly
returned to Buyer.
     4.2 Additional deposits:
      (a) Within two(2) business days after the Removal of Contingencies Herein,
Buyer shall deposit with Escrow Holder the additional sum of $400,000.00 to be
applied to the Purchase Price at the Closing.
     4.3 Escrow Holder shall deposit the funds deposited with it by Buyer
pursuant to paragraphs 4.1 and 4.2 (collectively the “Deposit”), in a State or
Federally chartered bank in an interest bearing account whose term is
appropriate and consistent with the timing requirements of this transaction. The
interest therefrom shall accrue to the benefit of Buyer, who hereby acknowledges
that there may be penalties or interest forfeitures if the applicable instrument
is redeemed prior to its specified maturity. Buyer’s Federal Tax Identification
Number is 95-4376145. NOTE: Such interest bearing account cannot be opened until
Buyer’s Federal Tax Identification Number is provided.
7. Real Estate Brokers.
     7.1 The following real estate broker(s) (“Brokers”) and brokerage
relationships exist in this transaction and are consented to by the Parties
(check the applicable boxes):

         
o
 
 
  represents Seller exclusively (“Seller’s Broker”);
 
       
o
 
 
  represents Buyer exclusively (“Buyer’s Broker”); or
 
       
þ
  Sperry Van Ness represents both Seller and Buyer (“Dual Agency”).

The Parties acknowledge that Brokers are the procuring cause of this Agreement.
See paragraph 24 for disclosures regarding the nature of a real estate agency
relationship. Buyer shall use the services of Buyer’s Broker exclusively in
connection with any and all negotiations and offers with respect to the Property
for a period of 1 year from the Date of Agreement.
     7.2 Buyer and Seller each represent and warrant to the other that he/she/it
has had no dealings with any person, firm, broker or finder in connection with
the negotiation of this Agreement and/or the consummation of the purchase and
sale contemplated herein, other than the Brokers named in paragraph 7.1, and no
broker or other person, firm or entity, other than said Brokers is/are entitled
to any commission or finder’s fee in connection with this transaction as the
result of any dealings or acts of such Party. Buyer and Seller do each hereby
agree to indemnify, defend, protect and hold the other harmless from and against
any costs, expenses or liability for compensation, commission or charges which
may be claimed by any broker, finder or other similar party, other than said
named Brokers by reason of any dealings or act of the indemnifying Party.
8. Escrow and Closing.
     8.1 Upon acceptance hereof by Seller, this Agreement, including any
counter-offers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard and general escrow provisions
     8.2 As soon as practical after the receipt of this Agreement and any
relevant counteroffers, Escrow Holder shall ascertain the Date of Agreement as
defined in paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in
writing, of the date ascertained.
     8.3 Escrow Holder is hereby authorized and instructed to conduct the Escrow
in accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.
     8.4 Subject to satisfaction of the contingencies herein described, Escrow
Holder shall close this escrow (the “Closing”) by recording a general warranty
deed (a grant deed in California) and the other documents required to be
recorded, and by disbursing the funds and documents in accordance with this
Agreement.
     8.5 Buyer and Seller shall each pay one-half of the Escrow Holder’s charges
and Seller shall pay the usual recording fees and any required documentary
transfer taxes. Seller shall pay the premium for a standard coverage owner’s or
joint protection policy of title insurance.
     8.6 Escrow Holder shall verify that all of Buyer’s contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs

         
 
      [ILLEGIBLE]     
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E

Page 2 of 8



--------------------------------------------------------------------------------



 



9.1 subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4, 9.5, 12, 13,
14, 16, 18, 20, 21, 22, and 24 are, however, matters of agreement between the
Parties only and are not instructions to Escrow Holder.
     8.7 If this transaction is terminated for non-satisfaction and non-waiver
of a Buyer’s Contingency, as defined in paragraph 9.2, then neither of the
Parties shall thereafter have any liability to the other under this Agreement,
except to the extent of a breach of any affirmative covenant or warranty in this
Agreement. In the event of such termination, Buyer shall be promptly refunded
all funds deposited by Buyer with Escrow Holder, less only Title Company and
Escrow Holder cancellation fees and costs, all of which shall be Buyer’s
obligation.
     8.8 The Closing shall occur on the Expected Closing Date, or as soon
thereafter as the Escrow is in condition for Closing provided, however, that if
the Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual instructions of the Parties a Party not then in default under
this Agreement may notify the other Party. Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.
     8.9 Except as otherwise provided herein, the termination of Escrow shall
not relieve or release either Party from any obligation to pay Escrow Holder’s
fees and costs or constitute a waiver, release or discharge of any breach or
default that has occurred in the performance of the obligations, agreements,
covenants or warranties contained therein.
     8.10 If this Escrow is terminated for any reason other than Seller’s breach
or default, then at Seller’s request, and as a condition to the return of
Buyer’s deposit, Buyer shall within 5 days after written request deliver to
Seller, at no charge, copies of all surveys, engineering studies, soil reports,
maps, master plans, feasibility studies and other similar items prepared by or
for Buyer that pertain to the Property. Provided, however that Buyer shall not
be required to deliver any such report if the written contract which Buyer
entered into with the consultant who prepared such report specifically forbids
the dissemination of the report to others.
9. Contingencies to Closing.
     9.1 The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES WITHIN THE TIME
SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS APPROVED
SUCH ITEM, MATTER OR DOCUMENT. Buyer’s conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction of the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (l) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.
          (a) Disclosure. Seller shall make to Buyer, through escrow, all of the
applicable disclosures required by law (See AIR Commercial Real Estate
Association (“AIR”) standard form entitled “Seller’s Mandatory Disclosure
Statement”) and provide Buyer with a completed Property Information Sheet
(“Property Information Sheet”) concerning the Property, duly executed by or on
behalf of Seller in the current form or equivalent to that published by the AIR
within 10 or___days-following the Date of Agreement. Buyer has 10 days from the
receipt of said disclosures to approve or disapprove the matters disclosed.
          (b) Physical Inspection. Buyer has to 08-23-04 to satisfy itself with
regard to the physical aspects and size of the Property.
          (c) Hazardous Substance Conditions Report. Buyer has to 08-23-04 to
satisfy itself with regard to the environmental aspects of the Property. Seller
recommends that Buyer obtain a Hazardous Substance Conditions Report concerning
the Property and relevant adjoining properties. Any such report shall be paid
for by Buyer. A “Hazardous Substance” for purposes of this Agreement is defined
as any substance whose nature and/or quantity of existence, use, manufacture,
disposal or effect, render it subject to Federal, state or local regulation,
investigation, remediation or removal as potentially injurious to public health
or welfare. A “Hazardous Substance Condition” for purposes of this Agreement is
defined as the existence on, under or relevantly adjacent to the Property of a
Hazardous Substance that would require remediation and/or removal under
applicable Federal, state or local law.
          (d) Soil Inspection. Buyer has to 08-23-04 to satisfy itself with
regard to the condition of the soils on the Property. Seller recommends that
Buyer obtain a soil test report. Any such report shall be paid for by Buyer.
Seller shall provide Buyer copies of any soils report that Seller may have
within 10 days of the Date of Agreement.
          (e) Governmental Approvals. Buyer has to 08-23-04 to satisfy itself
with regard to approvals and permits from governmental agencies or departments
which have or may have jurisdiction over the Property and which Buyer deems
necessary or desirable in connection with its intended use of the Property,
including, but not limited to, permits and approvals required with respect to
zoning, planning, building and safety, fire, police, handicapped and Americans
with Disabilities Act requirements, transportation and environmental matters.
          (f) Conditions of Title. Escrow Holder shall cause a current
commitment for title insurance (“Title Commitment”) concerning the Property
issued by the Title Company, as well as legible copies of all documents referred
to in the Title Commitment (“Underlying Documents”) to be delivered to Buyer
within 10 or ___days following the Date of Agreement. Buyer has 10 days from the
receipt of the Title Commitment and Underlying Documents to satisfy itself with
regard to the condition of title. The disapproval of Buyer of any monetary
encumbrance, which by the terms of this Agreement is not to remain against the
Property after the Closing, shall not be considered a failure of this
contingency, as Seller shall have the obligation, at Seller’s expense, to
satisfy and remove such disapproved monetary encumbrance at or before the
Closing.
          (g) Survey. Buyer has to 08-23-04 to satisfy itself with regard to any
ALTA title supplement based upon a survey prepared to American Land Title
Association (“ALTA”) standards for an owner’s policy by a licensed surveyor,
showing the legal description and boundary lines of the Property, any easements
of record, and any improvements, poles, structures and things located within 10
feet of either side of the Property boundary lines. Any such survey shall be
prepared at Buyer’s direction and expense. If Buyer has obtained a survey and
approved the ALTA title supplement, Buyer may elect within the period allowed
for Buyer’s approval of a survey to have an ALTA extended coverage owner’s form
of title policy, in which event Buyer shall pay any additional premium
attributable thereto.
          (i) Other Agreements. Seller shall within 10 or              days of
the Date of Agreement provide Buyer with legible copies of all other agreements
(“Other Agreements”) known to Seller that will affect the Property after
Closing. Buyer has from the receipt of said Other Agreements to satisfy itself
with regard to such Agreements.
          (l) Personal Property. In the event that any personal property is
included in the Purchase Price, Buyer has to 08-23-04 to satisfy itself with
regard to the title condition of such personal property. Seller recommends that
Buyer obtain a UCC-1 report. Any such report shall be paid for by Buyer. Seller
shall provide Buyer copies of any liens or encumbrances affecting such personal
property that it is aware of within 10 or              days of the Date of
Agreement.
          (m) Destruction, Damage or Loss. There shall not have occurred prior
to the Closing, a destruction of, or damage or loss to, the Property or any
portion thereof, from any cause whatsoever, which would cost more than
$10,000.00 to repair or cure. If the cost of repair or cure is $10,000.00 or
less, Seller shall repair or cure the loss prior to the Closing. Buyer shall
have the option, within 10 days after receipt of written notice of a loss
costing more than $10,000.00 to repair or cure, to either terminate this
transaction or to purchase the Property notwithstanding such loss, but without
deduction or offset against the Purchase Price. If the cost to repair or cure is
more than $10,000.00, and Buyer does not elect to terminate this transaction.
Buyer shall be entitled to any insurance proceeds applicable to such loss.
Unless otherwise notified in writing, Escrow Holder shall assume to such
destruction, damage

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E

Page 3 of 8



--------------------------------------------------------------------------------



 



or loss has occurred prior to Closing.
(n) Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. “Material Change” shall mean a change in the status of the use,
occupancy, tenants, or condition of the Property that occurs after the date of
this offer and prior to the Closing. Unless otherwise notified in writing,
Escrow Holder shall assume that no Material Change has occurred prior to the
Closing.
(o) Seller Performance. The delivery of all documents and the due performance by
Seller of each and every under taking and agreement to be performed by Seller
under this Agreement.
(p) Warranties. That each representation and warranty of Seller herein be true
and correct as of the Closing. Escrow Holder shall assume that this condition
has been satisfied unless notified to the contrary in writing by any Party prior
to the Closing.
(q) Brokerage Fee. Payment at the Closing of such brokerage fee as is specified
in this Agreement or later written instructions to Escrow Holder executed by
Seller and Brokers (“Brokerage Fee”). It is agreed by the Parties and Escrow
Holder that Brokers are a third party beneficiary of this Agreement insofar as
the Brokerage Fee is concerned, and that no change shall be made with respect to
the payment of the Brokerage Fee specified in this Agreement, without the
written consent of Brokers.
     9.2 All of the contingencies specified in subparagraphs (a) through (p) of
paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and may be
elsewhere herein referred to as “Buyer Contingencies.”
     9.3 If any Buyer’s Contingency or any other matter subject to Buyer’s
approval is disapproved as provided for herein in a timely manner (“Disapproved
Item”), Seller shall have the right within 10 days following the receipt of
notice of Buyer’s disapproval to elect to cure such Disapproved Item prior to
the Expected Closing Date (“Seller’s Election”). Seller’s failure to give to
Buyer within such period, written notice of Seller’s commitment to cure such
Disapproved Item on or before the Expected Closing Date shall be conclusively
presumed to be Seller’s Election net to cure such Disapproved Item. If Seller
elects, either by written notice or failure to give written notice, not to cure
a Disapproved Item, Buyer shall have the election, within 10 days after Seller’s
Election to either accept title to the Property subject to such Disapproved
Item, or to terminate this transaction. Buyer’s failure to notify Seller in
writing of Buyer’s election to accept title to the Property subject to the
Disapproved Item without deduction or offset shall constitute Buyer’s election
to terminate this transaction. Unless expressly provided otherwise herein,
Seller’s right to cure shall not apply to the remediation of Hazardous Substance
Conditions or to the Financing Contingency. Unless the Parties mutually instruct
otherwise, if the time periods for the satisfaction of contingencies or for
Sellers and Buyer’s said Elections would expire on a date after the Expected
Closing Date, the Expected Closing Date shall be deemed extended for 3 business
days following the expiration of: (a) the applicable contingency period(s),
(b) the period within which the Seller may elect to cure the Disapproved Item,
or (c) if Seller elects not to cure, the period within which Buyer may elect to
proceed with this transaction, whichever is late.
     9.4 Buyer understands and agrees that until such time as all Buyer’s
Contingencies have been satisfied or waived, seller and/or its agents may
solicit, entertain and/or accept back-up offers to purchase the subject
Property.
     9.5 The Parties acknowledge that extensive local, state and Federal
legislation establish broad liability upon owners and/or users of real property
for the investigation and remediation of Hazardous Substances. The determination
of the existence of a Hazardous Substance and the evaluation of the impact of
such a condition are highly technical and beyond the expertise of Brokers. The
Parties acknowledge that they have been advised by Brokers to consult their own
technical and legal experts with respect to the possible presence of Hazardous
Substances on this Property or adjoining properties, and Buyer and Seller are
not relying upon any investigation by or statement of Brokers with respect
thereto. The Parties hereby assume all responsibility for the impact of such
Hazardous Substances upon their respective interests herein.
10. Documents Required at or before Closing:
     10.1 Five days prior to the Closing date Escrow Holder shall obtain an
updated Title Commitment concerning the Property from the Title Company and
provide copies thereof to each of the Parties.
     10.2 Seller shall deliver to Escrow Holder in time for delivery to Buyer at
the Closing:
          (a) Grant or general warranty deed, duly executed and in recordable
form, conveying fee title to the Property to Buyer.
          (e) An affidavit executed by Seller to the effect that Seller is not a
“foreign person” within the meaning of Internal Revenue Code Section 1445 or
successor statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing, Escrow
Holder shall at the Closing deduct from Seller’s proceeds and remit to Internal
Revenue Service such sum as is required by applicable Federal law with respect
to purchases from foreign sellers.
          (f) If the Property is located in California, an affidavit executed by
Seller to the effect that Seller is not a “nonresident” within the meaning of
California Revenue and Tax Code Section 18662 or successor statutes. If Seller
does not provide such affidavit in form reasonably satisfactory to Buyer at
least 3 business days prior to the Closing. Escrow Holder shall at the Closing
deduct from Seller’s proceeds and remit to this Franchise Tax Board such sum as
is required by such statute.
          (g) If applicable, a bill of sale, duly executed, conveying title to
any included personal property to Buyer.
          (h) If the Seller is a corporation, a duly executed corporate
resolution authorizing the execution of this Agreement and the sale of the
Property.
     10.3 Buyer shall deliver to Seller through Escrow:
          (a) The cash portion of the Purchase Price and such additional sums as
are required of Buyer under this Agreement shall be deposited by Buyer with
Escrow Holder, by federal funds wire transfer, or any other method acceptable to
Escrow Holder as immediately colectable funds, no later than 2:00 P.M. on the
business day prior to the Expected Closing Date.
          (b) If a Purchase Money Note and Purchase Money Deed of Trust are
called for by this Agreement, the duly executed originals of those documents,
the Purchase Money Deed of Trust being in recordable form, together with
evidence of fire insurance on the improvements in the amount of the full
replacement cost naming Seller as a mortgage loss payee, and a real estate tax
service contract (at Buyer’s expense), assuring Seller of notice of the status
of payment of real property taxes during the life of the Purchase Money Note.
          (c) The Assignment and Assumption of Lessor’s Interest in Lease form
specified in paragraph 10.2(c) above, duly executed by Buyer.
          (d) Assumptions duly executed by Buyer of the obligations of Seller
that accrue after Closing under any Other Agreements.
          (e) If applicable, a written assumption duly executed by Buyer of the
loan documents with respect to Existing Notes.
          (f) If the Buyer is a corporation, a duly executed corporate
resolution authorizing the execution of this Agreement and the purchase of the
Propeity.
     10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pusuant to 9.1(g)) owner’s form policy of
title insurance effective as of the Closing, issued by the Title Company in the
full amount of the Purchase Price, nsuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.
IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.
11. Prorations and Adjustments.
     11.1 Taxes. Applicable real property taxes and special assessment bonds
shall be prorated through Escrow as of the date of the Closing, based upon the
latest tax bill available. The Parties agree to prorate as of the Closing any
taxes assessed against the Property by supplemental bill levied by reason of
events occurring prior to the Closing. Payment of the prorated amount shall be
made promptly in cash upon receipt of a copy of any supplemental bill.
     11.2 Insurance. WARNING: Any insurance which Seller maintained will
terminate on the Closing. Buyer is advised to obtain appropriate insurance to
cover the Property.
     11.3 Rentals, Interest and Expenses. Scheduled rentals, interest on
Existing Notes, utilities, and operating expenses shall be prorated as of the
date of Closing. The Parties agree to promptly adjust between themselves outside
of Escrow any rents received after the Closing.
     11.4 Security Deposit. Security Deposits held by Seller shall be given to
Buyer as a credit to the cash required of Buyer at the Closing.
     11.5 Post Closing Matters. Any item to be prorated that is not determined
or determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.
     11.7 Variations in New Loan Balance. In the event Buyer is obtaining a New
Loan and the amount ultimately obtained exceeds the amount set forth in
paragraph 5.1, then the amount of the Purchase Money Note, if any, shall be
reduced by the amount of such excess.
12. Representation and Warranties of Seller and Disclaimers.

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials
 
       
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E

Page 4 of 8



--------------------------------------------------------------------------------



 



     12.1 Seller’s warranties and representations shall survive the Closing and
delivery of the deed for a period of 3 years, and, are true, material and relied
upon by Buyer and Brokers in all respects. Seller hereby makes the following
warranties and representations to Buyer and Brokers:
          (a) Authority of Seller. Seller is the owner of the Property and/or
has the full right, power and authority to sell, convey and transfer the
Property to Buyer as provided herein, and to perform Seller’s obligations
hereunder.
          (b) Maintenance During Escrow and Equipment Condition At Closing.
Except as otherwise provided in paragraph 9.1(m) hereof, Seller shall maintain
the Property until the Closing in its present condition, ordinary wear and tear
excepted. The HVAC, plumbing, elevators, loading doors and electrical systems
shall be in good operating order and condition at the time of Closing.
          (c) Hazardous Substances/Storage Tanks. Seller has no knowledge,
except as otherwise disclosed to Buyer in writing, of the existence or prior
existence on the Property of any Hazardous Substance, nor of the existence or
prior existence of any above or below ground storage tank.
          (d) Compliance. Seller has no knowledge of any aspect or condition of
the Property which violates applicable laws, rules, regulations, codes or
covenants, conditions or restrictions, or of improvements or alterations made to
the Property without a permit where one was required, or of any unfulfilled
order or directive of any applicable governmental agency or casualty insurance
company requiring any investigation, remediation, repair, maintenance or
improvement be performed on the Property.
          (e) Changes in Agreements. Prior to the Closing. Seller will not
violate or modify any Existing Lease or Other Agreement, or create any new
leases or other agreements affecting the Property, without Buyer’s written
approval, which approval will not be unreasonably withheld.
          (f) Possessory Rights. Seller has no knowledge that anyone will, at
the Closing, have any right to possession of the Property, except as disclosed
by this Agreement or otherwise in writing to Buyer.
          (g) Mechanics’ Liens. There are no unsatisfied mechanics’ or
materialmens lien rights concerning the Property.
          (h) Actions, Suits or Proceedings. Seller has no knowledge of any
actions, suits or proceedings pending or threatened before any commission,
board, bureau, agency, arbitrator, court or tribunal that would affect the
Property or the right to occupy or utilize same.
          (i) Notice of Changes. Seller will promptly notify Buyer and Brokers
in writing of any Material Change (see paragraph 9.1(n)) affecting the Property
that becomes known to Seller prior to the Closing.
          (j) No Tenant Bankruptcy Proceedings. Seller has no notice or
knowledge that any tenant of the Property is the subject of a bankruptcy or
insolvency proceeding.
          (k) No Seller Bankruptcy Proceedings. Seller is not the subject of a
bankruptcy, insolvency or probate proceeding.
          (l) Personal Property. Seller has no knowledge that anyone will, at
the Closing, have any right to possession of any personal property included in
the Purchase Price nor knowledge of any liens or encumbrances affecting such
personal property, except as disclosed by this Agreement or otherwise in writing
to Buyer.
     12.2 Buyer hereby acknowledges that, except as otherwise stated in this
Agreement, Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no reprsentations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.
     12.3 In the event that Buyer learns that a Seller representation or
warranty might be untrue prior to the Closing, and Buyer elects to purchase the
Property anyway then, and in that event, Buyer waives any right that it may have
to bring an action or proceeding against Seler or Brokers regarding said
representation or warranty.
     12.4 Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buye by
Seller or Seller’s representatives, have been delivered as an accommodation to
Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.
13. Possession.
Possession of the Property shall be given to Buyer at the Closing subject to the
rights of tenants under Existing Leases.
14. Buyer’s Entry.
At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive lesting shall be conducted, however,
without Seller’s prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless wise directed in writing by Seller,
Buyer shall return the Property to the condition it was in prior to such entry
or work, including the recompaction or removal of any disrupted soil or material
as Seller may reasonably direct. All such inspections and tests and any other
work conducted or materials furnished with respect to the Property by or for
Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys’
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith.
15. Further Documents and Assurances.
The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.
16. Attorneys’ Fees.
If any Party or Broker brings an action or proceeding (Including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees resonably incurred.
17. PRIOR AGREEMENTS / AMENDMENTS.
17.1 This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property.
17.2 Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.
18.2 Upon the Closing, Brokers are authorized to publicize the facts of this
transaction.
19. Notices.
     19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire to
give or serve any notice, demand, request, approval, disapproval or other
communication, each such communication shall be in writing and shall be
delivered personally, by messenger or by mail, postage prepaid, to the address
set forth in this Agreement or by facsimile transmission.
     19.2 Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered. Any such communication sent by regular
mail shall be deemed given 48 hours after the same is mailed. Communications
sent by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed delivered 24 hours after delivery of the same to the
Postal Service or courier. Communications transmitted by facsimile transmission
shall be deemed delivered upon telephonic confirmation of receipt (confirmation
report from fax machine is sufficient), provided a copy is also delivered via
delivery or mail. If such communication is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
     19.3 Any Party or Broker hereto may from time to time, by notice in
writing, designate a different address to which, or a different person or
additional persons to whom, all communications are thereafter to be made.
20. Duration of Offer.
     20.1 If this offer is not accepted by Seller on or before 5:00 P.M.
according to the time standard applicable to the city of
San Diego, Califonia on the date of July 28, 2004, it shall be deemed
automatically revoked.
     20.2 The acceptance of this offer, or of any subsequent counteroffer
hereto, that creates an agreement between the Parties as described in paragraph
1.2, shall be deemed made upon delivery to the other Party or either Broker
herein of a duly executed writing unconditionally accepting the last outstanding
offer or counteroffer.
21. LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only if
initialed by both Parties).
THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT. THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E

Page 5 of 8



--------------------------------------------------------------------------------



 



PROVIDED FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $400,000.00. UPON PAYMENT OF
SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY TO
SELLER, AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES SHALL BE PAID
BY SELLER.

                 
 
  [ILLEGIBLE]
 
      [ILLEGIBLE]
 
   
 
  Buyer Initials       Seller Initials    

22. ARBITRATION OF DISPUTES. (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties.)
     22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED
DAMAGES AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE
DETERMINED BY BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION (“COMMERCIAL RULES”). ARBITRATION HEARINGS
SHALL BE HELD IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY
SHALL BE ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS
WITH AT LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE
PROPERTY IS LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS
AGREEMENT. THEY SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS
SHALL HEAR AND DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE
INTENTION OF THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS
THERETO, AND UPON THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING.
PRE-ARBITRATION DISCOVERY SHALL BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL
RULES OR STATE LAW APPLICABLE TO ARBITRATION PROCEEDINGS. THE AWARD SHALL BE
EXECUTED BY AT LEAST 2 OF THE 3 ARBITRATORS. BE RENDERED WITHIN 30 DAYS AFTER
THE CONCLUSION OF THE HEARING AND MAY INCLUDE ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY PER PARAGRAPH 16 HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD
IN ANY COURT OF COMPETENT JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY
DULY NOTIFIED OF THE ARBITRATION HEARING TO APPEAR THEREAT.
     22.2 BUYER’S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS
SHALL NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES
AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD
TO THE SELLER OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A
BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.
     22.3 NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES ” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION. YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

                 
 
  [ILLEGIBLE]
 
      [ILLEGIBLE]
 
   
 
  Buyer Initials       Seller Initials    

23. Miscellaneous.
     23.1 Binding Effect. This Agreement shall be binding on the Parties without
regard to whether or not paragrarphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.
     23. 2 Applicable Law. This Agreement shall be governed by, and paragraph
22.3 is amended to refer to, the laws of the state in which the Property is
located.
     23.3 Time of Essence. Time is of the essence of this Agreement.
     23.4 Counterparts. This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.
      23.5 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.
     23.6 Conflict. Any conflict between the printed provisions of this
Agreement and the typewritten or handwritten provisions shall be controlled by
the typewritten or handwritten provisions.
24. Disclosures Regarding The Nature of a Real Estate Agency Relationship.
     24.1 The Parties and Brokers agree that their relationship(s) shall be
governed by the principles set forth in the applicabe sections of the California
Civil Code, as summarized in paragraph 24.2.
     24.2 When entering into a discussion with a real estate agent regarding a
real estate transaction, a Buyer or Seller should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Buyer and Seller acknowledge being advised by the
Brokers in this transaction, as follows:
          (a) Seller’s Agent. A Seller’s agent under a listing agreement with
the Seller acts as the agent for the Seller only. A Seller’s agent or subagent
has the following affirmative obligations: (1) To the Seller: A fiduciary duty
of utmost care, integrity, honesty, and loyalty in dealings with the Seller.
(2) To the Buyer and the Seller: a. Diligent exercise of reasonable skills and
care in performance of the agent’s duties. b. A duty of honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
          (b) Buyer’s Agent. A selling agent can, with a Buyer’s consent, agree
to act as agent for the Buyer only. In these situations. the agent is not the
Seller’s agent, even if by agreement the agent may receive compensation for
services rendered, either in full or in part from the Seller. An agent acting
only for a Buyer has the following affirmative obligations. (1) To the Buyer: A
fiduciary duty of utmost care, integrity, honesty and loyalty in dealings with
the Buyer. (2) To the Buyer and the Seller: a. Diligent exercise of reasonable
skills and care in performance of the agent’s duties. b. A duty of honest and
fair dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.
          (c) Agent Representing Both Seller and Buyer. A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Seller and the Buyer in a transaction, but only with the
knowledge and consent of both the Seller and the Buyer. (1) In a dual agency
situation, the agent has the following affirmative obligations to both the
Seller and the Buyer: a. A fiduciary duty of utmost care, integrity, honesty and
loyalty in the dealings with either Seller or the Buyer. b. Other duties to the
Seller and the Buyer as stated above in the respective sections (a) or (b) of
this paragraph 24. 2. (2) In representing both Seller and Buyer, the agent may
not without the express permission of the respective Party, disclose to the
other Party that the Seller will accept a price less than the listing price or
that the Buyer will pay a price greater than the price deffered. (3) The above
duties of the agent in a real estate transaction do not relieve a Seller or
Buyer from the responsibility to protect their own interest. Buyer and Seller
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advice is desired,
consult a competent professional.

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E  
 
  Page 6 of 8    

 



--------------------------------------------------------------------------------



 



          (d) Further Disclosures. Throughout this transaction Buyer and Seller
may receive more than one disclosure, depending upon the number of agents
assisting in the transaction. Buyer and Seller should each read its contents
each time it is presented, considering the relationship between them and the
real estate agent in this transaction and that disclosure, Brokers have no
responsibility with respect to any default or breach hereof by either Party. The
liability (including court costs and attorneys’ fees), of any Broker with
respect to any breach of duty, error or omission relating to this Agreement
shall not exceed the fee received by such Broker pursuant to this Agreement;
provided, however, that the foregoing limitation on each Broker’s liability
shall not be applicable to any gross negligence or willful misconduct of such
Broker.
     24.3 Confidential information: Buyer and Seller agree to identify to
Brokers as “Confidential” any communication or information given Brokers that is
considered by such Party to be confidential.
25. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word “days” as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it.
26. Additional Provisions:
     Additional provisions of this offer, if any, are as follows or are attached
hereto by an addendum consisting of paragraphs 1 through 9. (If there are no
additional provisions write “NONE”.)
“Addendum to outside purchase agreements and/or escrow instuctions Sperry Van
Ness Protection Clause”
The Previously agreed upon letter of intent dated July 22, 2004 between buyer
and seller shall no longer be enforced and effect and Parties shall depend
solely upon the agreed upon Purchase Agreement. [ILLEGIBLE INITIALS]  [ILLEGIBLE
INITIALS]
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
AGREEMENT.
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PROPERTY. SAID INVESTIGATION SHOULD
INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,
THE ZONING OF THE PROPERTY, THE INTEGRITY AND CONDITION OF ANY STRUCTURES AND
OPERATING SYSTEMS, AND THE SUITABILITY OF THE PROPERTY FOR BUYER’S INTENDED USE.
WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.
NOTE:
1. THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL PROPERTY.
2. IF THE BUYER IS A CORPORATION, IT IS RECOMMENDED THAT THIS AGREEMENT BE
SIGNED BY TWO CORPORATE OFFICERS.
The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

       
BROKER:
  BUYER:
Sperry Van Ness
  Skechers USA, Inc.
MJB Inv Inc by Barbara Kreis
  By: /s/ Peter Mow
Taylor Inv. Prop. Inc. by Jim Taylor
  Date: _____________________________________
Address: 8910 University Center Lane #620
  Name Printed: Peter Mow
San Diego CA 92122
  Title: V.P. Real Estate and Construction
Telephone: 858 452 9100
  Telephone/Facsimile: 310 318 3100 310 937 1360
Facsimile: 858 452 9700
   
Federal ID No. _____________________________________
By:  
 
 
 
 
  Date:  
 
 
 
 
  Name Printed:  
 
 
 
 
  Title:  
 
 
 
 
  Address:  
 
 
 
 
  Telephone/Facsimile:  
 
 
 
 
  Federal ID No.  
 
 
 

27. Acceptance.
     27.1 Seller accepts the foregoing offer to purchase the Property and hereby
agrees to sell the Property to Buyer on the terms and conditions therein
specified.
     27.2 Seller acknowledges that Brokers have been retained to locate a Buyer
and are the procuring cause of the purchase and sale of the Property set forth
in this Agreement. In consideration of real estate brokerage service rendered by
Brokers, Seller agrees to pay Brokers a real estate Brokerage Fee in a sum equal
to 2.75% of the Purchase Price divided in such shares as said Brokers shall
direct in writing. This Agreement shall serve as an irrevocable instruction to
Escrow Holder to pay such Brokerage Fee to Brokers out of the proceeds accruing
to the account of Seller at the Closing.
     27.3 Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.
NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

     
BROKER
  SELLER:
Sperry Van Ness
  Holt/Hawthorn, a CA United Prtnrshp and
MJB Inv Inc by Barbara Kreis
  Victory Partners, a CA Limited Prtnrshp
Taylor Inv Porperties Inc by Jim Taylor
  By: /s/ Phillip Morgan
Address: 8910 University Center Ln #620
  Date: _____________________________________
 
  Name Printed: Phil Morgan

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4-8/00E

Page 7 of 8



--------------------------------------------------------------------------------



 



       
San Diego, CA 92122
  Title:
 
   
Telephone: 858 452 9100
Telephone/Facsimile: 310 318 3100 310 937 1360
Facsmile: 858 452 9700
   
Federal No. 
By:  
 
   
 
Date:  
 
   
 
Name Printed:  
 
   
 
Title:  
 
   
 
Address: 617 Saxony PL #101 A
 
Telephone/Facsimile: 760 942 1187
 
Federal ID No.
 
   

These forms are often modified to meet changing requirement of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017.(213)687-8777.
©Copyright 2000-By AIR Commercial Real Estate Association. All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

         
 
      [ILLEGIBLE]
 
       
 
      [ILLEGIBLE]
 
       
Initials
      Initials  
2000-AIR Commercial Real Estate Association
  REVISED   Form OF A-4 8/00E

Page 8 of 8



--------------------------------------------------------------------------------



 



(SPERRY VAN NESS LOGO) [v11837v1183701.gif]
ADDENDUM TO OUTSIDE PURCHASE AGREEMENTS
AND/OR ESCROW INSTRUCTIONS
“SperryVanNess Protection Clause”

1)   DISCLOSURE OF REAL ESTATE LICENSURE: Phil Morgan is a licensed Agent/Broker
acting as principal in this transaction.   2)   DUAL AGENCY: Seller and Buyer
understand that Agent does represent both Seller and Buyer in the sale of the
subject property, and acknowledge that they have authorized and consented to
such dual representation.   3)   IMPUTED INTEREST: Seller and Buyer are advised
that financing carried back by Seller, and existing financing, either assumed,
or taken subject to, may be subjected to imputed interest rules at the time of
sale or upon any subsequent transfer.   4)   SQUARE FOOTAGE RESPONSIBILITY:
During physical inspection period, Buyer to conduct its own investigation as to
actual gross and net square footage of building(s) and land.   5)   BROKER
DISCLAIMER: Buyer and Seller acknowledge that, except as otherwise expressly
stated herein, Agent has not made any warranty or representation with respect to
any of the following: (a) the legality of the present or any possible future use
of the Property under any Federal, state or local law; (b) pending or possible
future action by any governmental entity or agency which may affect the
Property; (c) the physical condition of the Property, including but not limited
to soil conditions, the structural integrity of the improvements, and the
presence or absence of fungi or wood destroying organisms; (d) the accuracy or
completeness of income and expense information and projections, of square
footage figures, and of the texts of leases, options, and other agreements
affecting the Property; (e) the possibility that leases, options or other
documents exist which affect or encumber the Property and which have not been
provided or disclosed by Seller; or (f) the presence or location of any
lead-based paint hazard, or hazardous materials as defined under either
applicable Federal or state law, underneath the surface of the Property, on or
about the Property, including, but not limited to, asbestos, PCBs, other toxic,
hazardous or contaminated substances, and underground storage tanks, lead-based
paint or lead based paint hazards. Regarding (f) above, Agent further recommends
that Buyer seek independent professional counsel to determine presence and/or
location of hazardous materials. Buyer agrees that investigation and analysis of
the foregoing matter is Buyer’s sole responsibility and that Buyer shall not
hold Agent responsible therefor.   6)   LIMITATION OF LIABILITY: Except for
Agent’s negligence, actual fraud, or willful misconduct, Agent’s liability for
any breach or negligence in its performance of this Agreement, including claims
for breach of fiduciary duty and constructive fraud, shall be limited to the
greater of $10,000 or the amount of compensation actually received by Agent in
any transaction hereunder.

         
 
  Buyer’s Initials   [ILLEGIBLE]
 
       
 
       
 
  Seller’s Initials   [ILLEGIBLE]
 
       

Page 1 of 3



--------------------------------------------------------------------------------



 



         
[ILLEGIBLE]
  [ILLEGIBLE]    
 
       
Seller
  Buyer   Agent
 
       
 
  [ILLEGIBLE]    
 
       
Seller
  Buyer   Agent

8)   SELLER DISCLOSURES:

  a)   Material defects: To the best of Seller’s knowledge, Seller knows of no
material defects of the Property, including but not limited to, energy
conservation and/or safety retrofit(s) required by local ordinance as a
condition of transfer. (Note any exceptions:
                                         .)     b)   Compliance with laws: To
the best of Seller’s knowledge, the Property and all improvements thereon are in
compliance with all applicable laws, codes, regulations and other similar
governmental standards and requirements and that no material structural
modifications or alterations of the improvements on the Property have been made
without appropriate permits. (Note any exceptions:
                                         .)     e)   Hazardous materials: To the
best of Seller’s knowledge, the Property is not contaminated with any hazardous
materials, including, but not limited to asbestos, PCB transformers, other
toxic, hazardous or contaminated substances, and underground storage tanks.
(Note any exceptions:                                         
                                                                        
        .)     f)   Lead-based paint hazard. To the best of Seller’s knowledge,
there is no lead-based pain: or lead-based paint hazard in, on or about the
Property or the soil thereunder. (Note any exceptions:
                                                             .)

Seller agrees to disclose to Agent and to prospective Buyers any and all
information which Seller has or may acquire regarding the presence and location
of any hazardous material on or about the Property. Buyer is advised and agrees
to make their own investigation regarding hazardous materials during physical
inspection period.

         
 
  Buyer’s Initials   [ILLEGIBLE]
 
       
 
       
 
  Seller’s Initials   [ILLEGIBLE]
 
       

Page 2 of 3



--------------------------------------------------------------------------------



 



9)   OTHER TERMS:

                  AGREED AND ACCEPTED BY:            
 
               
SELLER:
  /s/ Phillip Morgan       ADDRESS:    
 
               
 
               
 
               
 
               
SELLER:
          ADDRESS:    
 
               
 
               
 
               
 
               
DATE:
  7/27/04       TELEPHONE:   (     )
 
               
 
               
BUYER:
  /s/ Peter Mow       ADDRESS:   225 S. Sepulveda Blvd.                  
 
              Manhattan Beach, CA 90266
 
               
BUYER:
          ADDRESS:    
 
               
 
               
 
               
 
               
DATE:
  7/27/04       TELEPHONE:   (310) 318-3100
 
               
 
                AGENT ACCEPTS AND AGREES TO THE FOREGOING:        
 
               
AGENT:
  SperryVanNess            
 
               
BY:
          ADDRESS:    
 
               
 
               
 
               
DATE:
          TELEPHONE:   (     )
 
               

THE PARTIES ARE ADVISED TO CONSULT THEIR RESPECTIVE ATTORNEYS WITH REGARD TO THE
LEGAL EFFECT AND VALIDITY OF THIS PURCHASE AGREEMENT.



NO REPRESENTATION IS MADE BY AGENT AS TO THE LEGAL OR TAX EFFECT OR VALIDITY OF
ANY PROVISIONS OF THIS AGREEMENT. A REAL ESTATE BROKER IS QUALIFIED TO GIVE
ADVICE ON REAL ESTATE MATTERS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT YOUR
ATTORNEY OR TAX ADVISOR.

         
 
  Buyer’s Initials   [ILLEGIBLE]
 
       
 
       
 
  Seller’s Initials   [ILLEGIBLE]
 
       

Page 3 of 3